 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   HOPE ALLEY, CA SBN 314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     OSCAR HERNANDEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                       Case No. 1:18-mj-00168-BAM-1

12                     Plaintiff,                    STIPULATION TO CONTINUE
                                                     PRELIMINARY HEARING; ORDER
13   vs.
                                                     Date: November 9, 2018
14   OSCAR HERNANDEZ,                                Time: 2:00 p.m.
                                                     Judge: Hon. Erica P. Grosjean
15                    Defendant.

16
17          IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES, Assistant

18   United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant Federal Defender Hope
19   Alley, counsel for Oscar Hernandez, that the preliminary hearing currently scheduled for October
20   9, 2018, be continued to November 9, 2018, at 2:00 p.m.
21          Mr. Hernandez made an initial appearance on a Criminal Complaint on September 25,
22   2018. This matter is currently scheduled for a preliminary hearing on October 9, 2018, fourteen
23   days after the initial appearance. Because the defendant is not in custody, Federal Rule of Criminal
24   Procedure 5.1(c) allows for scheduling of a preliminary hearing twenty-one days after the initial
25   appearance. But Rule 5.1(d) also provides that the time limits may be extended “one or more
26   times” with the defendant’s consent and a showing of good cause. Here, the parties agree that there
27   is good cause for the extension, as the parties are exploring different options for proceeding in this
28   matter. Accordingly, the parties request that a preliminary hearing be continued to November 9,
 1   2018. The parties agree that time shall be excluded through the date of the November 9, 2018

 2   hearing, pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3
                                                   Respectfully submitted,
 4
                                                   HEATHER E. WILLIAMS
 5                                                 Federal Defender
 6
 7   Date: October 1, 2018                         /s/ Hope Alley
                                                   HOPE ALLEY
 8                                                 Assistant Federal Defender
                                                   Attorney for Defendant
 9                                                 OSCAR HERNANDEZ

10
11                                                 McGREGOR W. SCOTT
                                                   United States Attorney
12
13   Date: October 1, 2018                         /s/ Jeffrey Spivak
                                                   JEFFREY SPIVAK
14                                                 Assistant United States Attorney
15
16
17                                                 ORDER
18            GOOD CAUSE APPEARING, the Court hereby continues the preliminary hearing

19   currently set for October 9, 2018 be continued November 9, 2018 at 2:00 pm before Magistrate

20   Judge Stanley A. Boone. Time is excluded under 18 U.S.C. § 3161(h)(7)(A). The Court finds
21   that good cause for the continuance exists and that the ends of justice outweigh the interest of the

22   public and the defendant in a speedy trial.

23
24   IT IS SO ORDERED.

25
         Dated:         October 2, 2018                        /s/
26                                                         UNITED STATES MAGISTRATE JUDGE
27

28

      Hernandez - Stipulation to Continue              2
